Order entered April 6, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00029-CV

J.A. GREEN DEVELOPMENT CORP., JAGI, INC., AND JAGI VERDE LLC, Appellants

                                             V.

    GRANT THORNTON, LLP, JAMIE B. FOWLER, AND AKIN GUMP STRAUSS
                    HAUER & FELD LLP, Appellees

                      On Appeal from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-14-00312

                                         ORDER
       Before the Court are Kevin M. Dinan and Timothy J. Sullivan, Jr.’s sworn motions to

appear pro hac vice on behalf of appellee Grant Thornton, LLP. We GRANT the motions and

DIRECT the Clerk of this Court to add Mr. Dinan and Mr. Sullivan as counsel pro hac vice.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE